      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


PUEBLO OF JEMEZ, a federally           )
recognized Indian tribe,               )
                                       )
            Plaintiff,                 )                    Case No. 1:12-cv-800 (JB)(JFR)
                                       )
v.                                     )
                                       )
UNITED STATES OF AMERICA,              )
                                       )
            Defendant,                 )
                                       )
and                                    )
                                       )
NEW MEXICO GAS COMPANY,                )
                                       )
            Defendant-in Intervention. )
____________________________________)

         PLAINTIFF PUEBLO OF JEMEZ’S RESPONSE TO DEFENDANT UNITED
                 STATES OF AMERICA’S MOTION TO TAX COSTS

       Plaintiff Pueblo of Jemez requests that the Court deny or reduce the entire cost bill

submitted by the Defendant United States in its Motion to Tax Costs. ECF No. 411.

                                      LEGAL STANDARD

       While there is a presumption in favor of awarding costs to the prevailing party, there are

circumstances where awarding costs would be inequitable. Mountain Highlands, LLC v.

Hendricks, No. Civ 08-0239 JB/ACT, 2010 WL 1631856, at *4 (D.N.M. April 2, 2010)

(Browning, J.). It would be inequitable to award costs if the prevailing party was obstructive,

acted in bad faith during litigation and incurred unnecessary or unreasonably high costs. Id.

(citing A.D. v. Deere & Co., 229 F.R.D. 189, 192 (D.N.M. 2004)). The Court may also reduce or

deny costs based on a losing party’s ability to pay. Id.




                                                 1
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 2 of 15



       Taxation of costs is allowed for certain out of pocket expenses paid for transcripts and

copies of transcripts “necessarily obtained for use in the case.” 28 U.S.C. § 1920. “Necessarily

obtained” does not include materials obtained for convenience or to make the task of the trial

judge easier. McCoy v. Ltd. Driving School, No. 15-CV-00639 MCA/LAM, 2017 WL 3610552,

at *5 (D.N.M. February 21, 2017) (citing Callicrate v. Farmland Indus., Inc., 139 F.3d 1336,

1340 (10th Cir. 1998)). The most direct evidence of “necessity” is the “actual use of materials

obtained by counsel or by the court.” McCoy, 2017 WL 3610552, at *5. Courts do not employ

the benefit of hindsight in determining whether materials obtained are reasonably necessary; and

each item proposed as a cost should be carefully scrutinized. Id.

       Deposition costs are taxable when the deposition is “reasonably necessary to the

litigation.” D.N.M. LR-Civ. 54.2(b). Deposition costs are reasonably necessary when a

substantial portion of the deposition is admitted into evidence or used at trial for impeachment,

when used by the Court to rule on a motion for summary judgment, or when the Court so

determines. D.N.M. LR-Civ. 54.2(b)(2). Depositions taken solely for discovery purposes or for

the convenience of counsel are not reasonably necessary to the litigation. Crandall v. City and

Cnty. of Denver, Colo., 594 F. Supp. 2d 1245, 1248 (2009). Costs for a transcription of a

deposition prepared merely because a witness has been deposed also are not reasonably

necessary. Id. at 1252.

A.     The United States’ General Assertions Fail to Meet its Burden to Prove it is Entitled
       to an Award of Costs for any of the Depositions.

       The burden is on the party seeking costs to establish the amount of the compensable costs

and expenses to which it is entitled. Allison v. Bank-One Denver, 289 F.3d 1223, 1248-49 (10th

Cir. 2002). The party seeking an award of costs assumes the risk of failing to meet that burden.

Id.

                                                 2
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 3 of 15



       A party is not entitled to costs when it fails to meet the burden of establishing the

necessity of the costs. Allison, 289 F.3d at 1249 (affirming denial of costs because “justifications

and record references were inadequate to support its claim of reasonable necessity”); Crandall,

594 F. Supp. 2d at 1249, 1252 (denying costs because explanation offered was highly

generalized and conclusory and lacked specific explanations on why depositions necessarily

obtained).

       Defendant’s general assertions fail to meet its burden as to any of the costs for any of the

depositions. Defendant asserts that these deposition costs were necessary “generally in gathering

information” about the claim area “land, its history, usage, and geography, … Plaintiff’s claims,

Plaintiff’s factual assertions, expert analyses and facts used by many experts in their reports, and

third party factual support.” ECF No. 411 at 3-4. Other than “generally in gathering

information” about this case, Defendant does not articulate a reason why these deposition costs

were necessary for trial purposes. Gathering information is not a basis for establishing necessity

of costs because a variety of tools are available for gathering information. Because the Court

cannot assume necessity, and because Defendant does not identify a necessity to justify its costs,

Defendant has not met its burden. Moreover, because Defendant fails to identify the deposition

costs to which its proffered explanation applies, the entire cost bill identified by Defendant for

these depositions should be denied, or at a minimum reduced.

B.     The United States Fails to Meet its Burden to Prove it is Entitled to an Award of
       Costs for the Depositions of TJ Loretto, Greg Gachupin, and William Fogleman.

       Defendant has not met its burden to prove it is entitled to an award of costs for the

depositions of TJ Loretto, Greg Gachupin, and William Fogleman. The Defendant states that the

depositions of Mr. Loretto, Mr. Gachupin, and Mr. Fogleman were “integral to witness

examination preparation.” ECF No. 411 at 6, 8, 9. Explaining how a deposition was used does

                                                 3
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 4 of 15



not establish the necessity of deposing the witnesses or the necessity of having the deposition

transcribed. Defendant merely describes how the depositions were used but does not offer any

record references or explain why it believes it was necessary to take these depositions or how

these depositions were “integral to witness exam preparations.” Merely stating that a deposition

is “integral” does not explain how or why that is allegedly so. Defendant has failed to meet its

burden to show the necessity of these deposition costs and these costs must be denied.

C.     The United States’ Video Depositions of Certain Witnesses Should be Denied
       Because Such Costs are Without a Legitimate Independent Purpose.

       Prior decisions from this Court confirm the impropriety of awarding costs for video

depositions. See, e.g., Hendrick v. Fitzergald, No. CV-14-964 KG/SCY, 2019 WL 4040602, at

*3 (D.N.M. August 27, 2019) (denying video depositions costs because “neither Local Rule 54.2

nor § 1920 contemplate taxing costs for video-deposition services.”). Costs for video

depositions taken in this case should not be awarded, or at a minimum, costs for video

depositions should be reduced.

       Costs of a video deposition are taxable “so long as ‘necessarily obtained for use in the

case,’” and when put to “‘a legitimate use independent from or in addition’” to the written

transcript. Mountain Highlands, 2010 WL 1631856, at *11 (discussing Tilton v. Capital

Cities/ABC, Inc., 115 F.3d 1471, 1477-78 (1997)). A litigant must show independent use for the

video to justify taxation of those costs. Mountain Highlands, 2010 WL 1631856, at *11. The

Federal Rules of Civil Procedure prefer the costs of an additional method of recording to be

borne by the party arranging for that additional recording. Id.; (discussing Fed.R.Civ.P.

30(b)(3)(B) (“any party may designate another method for recording the testimony … That party

bears the expense of the additional record or transcript …”)). For purposes of comparison, the




                                                4
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 5 of 15



Pueblo of Jemez did not request a single deposition be videotaped in this action nor did Jemez

use any of the video depositions arranged by Defendant throughout this entire action.

       Defendant does not offer a legitimate independent use that would support an award of

costs for the video depositions of Matthew Liebmann and TJ Ferguson. Defendant argues the

video depositions of Dr. Liebmann and Dr. Ferguson were necessary because they “repeatedly

assisted the Court in weighing the relative credibility of the Parties’ experts.” ECF No. 411 at 5.

However, assistance by video deposition in weighing witness credibility more readily than a

paper transcript is not a basis for establishing video deposition costs are necessary. McCoy, 2017

WL 3610552, at *6. In McCoy, the Court denied costs for video depositions despite the party

arguing that “video recordings record different information from a written transcript, including

long silences, facial expressions, body language, and more.” Id. The Court reasoned that

because it was possible the witnesses were going to testify where it could access credibility and

because the party offered no other legitimate independent use, the costs must be denied. Id.

       The Court’s reasoning in McCoy applies here. Defendant asserts that Dr. Liebmann and

Dr. Ferguson’s video deposition costs were used to expose contradictions in Plaintiff’s testimony

and for establishing non-exclusive use – both of which Defendant asserts are tied to assisting the

Court in weighing credibility. This explanation fails because Dr. Liebmann and Dr. Ferguson

both testified extensively at trial, with each witness’s testimony lasting two days and with Dr.

Liebmann, testifying a third day as a rebuttal witness. The amount of testimony presented by Dr.

Liebmann and Dr. Ferguson allowed the Court to readily assess those witnesses’ credibility, and

to do so in a manner more reliable than any other presentation. Defendant does not identify a

legitimate independent use of these video depositions and therefore these costs should be denied.




                                                 5
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 6 of 15



D.     The Video Deposition of Joseph A. Toya Should Not be Taxed for Costs Because
       Those Costs are Duplicative and Not Reasonably Necessary.

       The cost of the video deposition of Joseph A. Toya should not be awarded to Defendant

because use of the video was duplicative and not reasonably necessary. Information presented in

a redundant form does little to aid in the Court’s understanding of the evidence. Crandall, 594 F.

Supp. 2d at 1251. The video deposition was duplicative because Mr. Toya’s written transcript

was admitted into evidence as DX-UH, making the video unnecessary. Tr. 2128:22-2129:1

(Marinelli, Keegan); Crandall, 594 F. Supp. 2d at 1251 (“the fact that Exhibit 249 was also

presented in paper form indicates that a computerized presentation of the material was not

necessary.”). Defendant’s Counsel played Mr. Toya’s video deposition during Dr. Ferguson’s

cross-examination and upon realizing the Court reporter was unable to record the video, Counsel

provided the reporter the written transcript of Mr. Toya’s deposition. Tr. 1890:11-23 (Marinelli,

“I was not aware as I was using the video that Ms. Bean could not transcript the video. And so

what we have done is just taken the official transcript of that video … we understand that that’s

the preferred way to get the words that are said on video into the court records.”), Tr. 1934:23-

1935:4 (Marinelli). Later in Dr. Ferguson’s testimony, Defendant’s Counsel provided Dr.

Ferguson the written transcript of all clips played from Mr. Toya’s deposition that day because

Dr. Ferguson stated he would “need to go back and read the transcript or re-listen to this clip that

I’m hearing for the first time.” Tr. 1942:11-1943:6 (Marinelli, Ferguson). And, near the end of

Dr. Ferguson’s examination, the written transcript of all clips played from Mr. Toya’s deposition

and those used by Plaintiff’s counsel during re-direct, were admitted into evidence as DX-UH.

Tr. 2128:22-2129:1.

       The video deposition of Mr. Toya was also used as an extravagance. To determine

whether costs of a certain type of presentation of evidence is “necessarily obtained,” the Court

                                                 6
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 7 of 15



“should consider whether the manner in which the evidence was presented was vital to its

effectiveness, or whether it was simply a convenience or extravagance.” Crandall, 594 F. Supp.

2d at 1251 (internal citations omitted). Defendant’s Counsel repeatedly played a single brief

portion of Mr. Toya’s deposition where he testified about his personal position on other tribal use

of the claim area and played one other brief clip regarding Mr. Toya’s contact with other

Pueblos. Tr. 1935:19-1939:19 (Marinelli, Ferguson), Tr. 2769:25-2773:4 (Marinelli Suina), Tr.

2811:25-2814:7 (Marinelli, Suina). Defendant’s Counsel played these two short clips to only

non-Jemez tribal witness, Dr. Suina and Dr. Ferguson. Defendant followed-up with questions

implying that Jemez would be opposed to all other tribal members using the claim area if it

recovered the area in the final judgment, and that Mr. Toya did not disclose his personal position

on other tribal use of the claim area when he was contacting other Pueblos. Id. Defendant

repeatedly played the same brief portions with the same implication that Jemez would be

opposed to all other tribal use of the claim area. Tr. 1942:11-1943:6, Tr. 2811:25-2814:7.

Again, upon realizing the non-effectiveness of playing short, isolated portions of Mr. Toya’s

video deposition, Counsel would follow-up with Mr. Toya’s written transcript. This limited use

of Mr. Toya’s video deposition with only non-Jemez tribal witness (Dr. Suina and Dr. Ferguson)

should not be deemed reasonably necessary.

       Defendant’s assertion that Mr. Toya’s video deposition was for impeachment also fails

because the Court did not use the video deposition of Mr. Toya in its facts on exclusivity of the

claim area, relying instead on witnesses who testified at trial, no doubt because the Court was

more readily able to assess credibility, rather than using isolated excerpts of the video deposition

of a witness the United States never called to testify. See generally ECF No. 398, FOF ¶¶ 386

and 525-534 and n. 170 (citing DX-UH). Defendant fails to establish the necessity of the video



                                                 7
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 8 of 15



deposition of Mr. Toya and cannot do so given its reliance on Mr. Toya’s written transcript.

Therefore, these costs should be denied.

E.     Certain DX-JX Deposition Designation Exhibits Should Not be Taxed for the Entire
       Deposition Costs Because Only a Portion of those Depositions Were Used and
       Admitted into Evidence.

       A party should not be taxed for costs when only a portion of the deposition transcript was

used because such use is not substantial as required by D.N.M. LR-Civ. 54.2(b)(2). Defendant

requests an award for costs for the entire deposition costs of Margaret Loretto (DX-JX-1),

Jonathan Romero (DX-JX-4), Steven Gachupin (DX-JX-6), Gregory Kaufman (DX-JX-9), and

Eusebio Toya (DX-JX-11) 1 – when only a portion of those depositions were used and admitted

into evidence. The Court should exclude or in the alternative reduce these costs.

       Plaintiff should not be taxed for costs for entire depositions when only a fraction of the

deposition was used, specifically discussed in witness testimony, or considered by the Court.

Crandall, 594 F. Supp. 2d at 1251. In Crandall, the Court admitted a computerized exhibit

consisting of 203 pages but only considered seven pages, which was less than 5% of the exhibit.

Id. at 1250. The Court considered seven pages because only those pages were either specifically

discussed in a witness’ testimony or referred to in closing arguments. Because neither the Court

or the parties considered the vast majority of the exhibit and because there was no indication in

the record that would identify tasks that related solely to developing the portions of the exhibit

that were actually considered by the Court, the Court denied the entire costs for the exhibit. Id.




1
  Plaintiff is not disputing the costs for the deposition designations of Patrick Dunigan (DX-JX-
8) or Allen Raymond Gachupin (DX-JX-2) because unlike the other designation depositions,
those deposition designations were actually used by the parties, considered by the Court, and a
substantial part of those depositions were admitted into evidence.
                                                 8
       Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 9 of 15



       The cover sheets for DX-JX-1, DX-JX-4, and DX-JX-11 show that less than one-third of

the deposition transcript was admitted.

       DX-JX-6 and DX-JX-9 are not cited by the Court in its final opinion and the cover sheets

for these exhibits show that less than half of the deposition transcript was admitted.

       These DX-JX exhibits were also not specifically discussed in any witness testimony nor

were they referred to by the parties except when they were being admitted into evidence. There

is no indication in the record to support an award of costs as to these exhibits, or to assist the

Court in determining which portions of the deposition were considered by the Court. The entire

deposition costs for these exhibits should be denied.

F.     “Convenience Costs” Identified By the United States Should Not Be Included In An
       Award of Costs To the Defendant.

       Plaintiff objects to Defendant’s costs for the video services of Dr. Liebmann’s deposition.

Defendant identifies $1,203.60 in costs for Day 1 of Dr. Liebmann’s video deposition, which

appear to include costs for “Appearance,” “Technical/Expert,” “Videotaped deposition,” “Video

– Setup and 1st hour,” “Video – Additional Hours,” and “Processing/Repository.” ECF No. 411-

1 at 4. For Day 2, Defendant identifies costs $1,230.90. ECF 411-1 at 6. Because the total cost

for each day is close, it seems certain that the same items for Day 1 costs are included in Day 2

costs, however, Day 2 has a thirty dollar and thirty cent increase. Plaintiff objects to the costs for

the video services, including the “Appearance,” 2 “Technical/Expert,” and




2
 The only other “Appearance” charge in Defendant’s Exhibit A is in the invoice for Greg
Gachupin’s deposition. Defendant did not include that Appearance charge in its Costs for Mr.
Gachupin’s deposition, yet includes that charge in its costs for Dr. Liebmann’s deposition.
Compare ECF No. 411 at 9 and ECF No. 411-1 at 15. Plaintiff objects to that Appearance
charge.
                                                  9
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 10 of 15



“Processing/Repository” fees; and objects to the difference in costs for the video services of Day

1 and Day 2 because both days lasted the same amount of time. 3

       The Court should also reject costs Defendant incurred for convenience of its counsel.

Burton v. R.J. Reynolds Tobacco Co., 395 F. Supp. 2d 1065, 1080 (D.Kan. 2005) (disallowing

additional charges on court report invoices, including reporter’s expeditated rates because items

are for convenience of counsel). Defendant includes costs for the court reporter’s expedited rate

and rush delivery in some deposition costs. Defendant identifies $801.45 in costs for Lois

Weslowski’s deposition. The cited documentation shows the $801.45 includes “Original &

Copy – Expedite Delivery.” ECF No. 411-1 at 12. Defendant identifies $1,231.95 in costs for

Joseph Suina’s deposition. The cited documentation shows the $1,231.95 includes “Original &

Copy Transcript(s) – Expedite & Rush Draft Delivery.” ECF 411-1 at 19. Because expedite and

rush draft delivery services are for the convenience of counsel, these costs must be denied.

       Plaintiff objects to John Roney’s deposition costs because the costs are for convenience

and Defendant miscalculates the costs. Defendant identifies $786.50 in written deposition costs

for Mr. Roney. The cited documentation shows the $786.50 includes “Original & Copy

Transcript(s) – Rough & Rush Draft Delivery.” ECF No. 411-1 at 29. Defendant identifies

$1,112.50 in video deposition costs for Mr. Roney, however the cited documentation does not

support that amount. It appears that Defendant is adding the costs of the increased rate of

“Deposition Hours (Sunday X 1.5 regular rate),” “Synced Video with Transcript … Roney” and

“Synced Video with Transcript … Ferguson.” ECF No. 411-1 at 30. Plaintiff objects to costs

for the reporter’s rough and rush draft delivery, video-syncing services; and objects to




3
 Day 1 of Dr. Liebmann’s deposition began at 9:11 AM and ended at 3:55 PM. Day 2 of Dr.
Liebmann’s deposition began at 9:03 AM and ended at 3:52 PM.
                                                10
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 11 of 15



Defendant’s cost calculations for the video-syncing services of Mr. Roney and Mr. Ferguson.

These costs are for convenience rather than necessity and must be denied.

G.     Due to Plaintiff’s Financial Position, Defendant’s Costs Should be Excluded or in
       the Alternative Reduced.

       Costs can be denied on grounds of indigence if the losing party shows an inability to pay.

Lucero v. Bureau of Collection Recovery Inc., No. CIV 09-0532 JB/WDS, 2012 WL 3861986, at

*3 (D.N.M. August 30, 2012) (Browning. J.). While Courts are hesitant to deny costs solely on

the basis of inability to pay, Courts are less hesitant when there is some other apparent reason for

denying costs. Id.

       Although if ordered to do so, the Pueblo of Jemez will pay awarded costs, however, the

Pueblo has no significant source of income and payment of these costs would be a burden on its

resources. Given that the presentation of issues in this action are close and difficult, and that

many of the requested costs are unreasonably or unnecessarily high, it would be inequitable to

require Jemez to pay the requested costs. Id. at *4 (discussing Rodriguez v. Whiting Farms Inc.,

360 F.3d 1180, 1190 (10th Cir. 2004)) (“case presents close and difficult questions can serve as a

valid basis to deny costs”). In Lucero, while the Court found that the non-prevailing party was

indigent because he provided actual documentation, the Court still awarded costs because there

lacked other apparent reasons to deny the award. Here, in contrast, are many reasons to deny or

reduce Defendant’s requested award of costs.

       Throughout this action, Defendant has made it part of their litigation strategy to establish

Jemez is without adequate finances and is not financially self-sufficient. Defendant has

repeatedly argued that “Jemez does not currently have the funds to manage the Valles Caldera on

its own going forward.” Tr. 2586:22-2587:1 (Marinelli, J. Madalena), Tr. 3814:10-17 (Brar, R.

Loretto); Defendant’s Proposed Facts, ECF No. 386, PFOF ¶ 209 at 55 (“Plaintiff cannot

                                                 11
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 12 of 15



maintain the Preserve lands without federal assistance.”); see also ECF No. 398, FOF ¶ 336 at

149. Defendant has repeatedly established for the Court that Jemez relied on other tribes, grants,

and organizations to fund this litigation. Tr. 2634:9-13 (Marinelli, J. Madalena). Defendant also

repeatedly established that Jemez’s tribal government programs are without adequate financial

means. For example, Defendant cross-examined Jemez witnesses on the budget of Jemez’s

Volunteer Fire Department and whether it could afford to fight for example, the Thompson

Ridge Fire. Tr. 4376:11-16 (Marinelli, V. Gachupin); see also Defendant’s Post-Trial Brief,

ECF No. 390 at 109 (“Plaintiff’s inability to fund fire prevention and suppression”). Defendant’s

trial strategy has been to repeatedly show that Jemez is unable to operate and manage the claim

area, pay for this litigation, and is not financially self-sufficient – yet Defendant now seeks an

award of costs totaling $30,867.79, from this financially challenged Indian Pueblo.

       During trial, the Court heard testimony on Jemez Pueblo’s limited revenue generating

operations. For example, Jemez Pueblo does not have gaming, does not receive oil or gas

revenues, and has only limited tourist-related income. Most of Jemez Pueblo’s tribal

government programs are supported entirely by federal grant funding. Tr. 1465:3-1466:5

(Johnson, P. Chinana). Jemez Pueblo relies extensively on federal funding and grants, and

because its income received from its timber industry is so small, Jemez Pueblo is forced to rely

on fundraising initiatives such as its annual golf tournament. Id.

       Jemez Pueblo’s financial condition is not the sole basis for the Court to consider when

evaluating whether to deny an award of costs to Defendant. Jemez Pueblo’s financial challenges,

coupled with Defendant’s failure to meet its burden to establish necessity of costs, the lack of a

legitimate independent purpose for certain videotaped depositions, the duplicative and

extravagant use of video depositions, the lack of substantial use of certain DX-JX deposition



                                                 12
       Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 13 of 15



designations, and Defendant’s taxation of costs for convenience and miscalculated costs are all

substantive reasons to deny Defendant’s motion for an award of costs.

        And finally, the presentations of fact and law addressing the issues in this case were

extremely close and difficult. Jemez has had success on significant issues in this litigation which

have achieved for Jemez some of the benefits of why it brought this suit. Kopunec v. Nelson,

801 F.2d 1226, 1228-29 (10th Cir. 1986) (The court looks to the substance of the litigation to

determine whether an applicant has substantially prevailed in its position, and not merely the

technical disposition of the case or motion); see also Citizens For Better Forestry v. U.S. Dep’t

of Agr., 567 F.3d 1128, 1133 (9th Cir. 2009) (“[A] favorable determination on a legal issue … is

not enough by itself.”). During this litigation,

   •    Jemez prevailed on its argument that neither Santa Clara or Zia or any other Pueblo or
        Tribe are necessary and indispensable parties to this litigation. ECF No. 398 at 468.
   •    Jemez prevailed on its argument that the Indian Claims Commission Act’s Statute of
        Limitation does not bar its Aboriginal Title Claim. ECF No. 398 at 472.
   •    Jemez prevailed on its argument that laches does not bar its Aboriginal Title Claim. ECF
        No. 398 at 476.
   •    Jemez prevailed on its argument that interference by private landowners with Plaintiff’s
        aboriginal uses prior to 2000 is insufficient to defeat its Aboriginal Title Claim. ECF No.
        398 at 497.
   •    Jemez prevailed on its argument that to extinguish aboriginal title, there must be express
        Congressional intent and that intent must be obvious. ECF No. 398 at 496, ECF No. 317
        at 118-121 n.39.
   •    Jemez prevailed on its argument that Article I Indian Claims Commission courts opinions
        are not binding on Article III courts. ECF No. 317 at 118-121 n.39.
   •    Jemez prevailed on proving it actually and continuously used the claim area for a long
        time. ECF No. 398 at 483.

        Jemez has prevailed on many of its positions and while this case was technically disposed

of in favor of Defendant, as recently argued by Jemez in its Motion for Reconsideration and

acknowledged by the Court in closing argument, this case boils down to discrete legal issues of

exclusivity. For these reasons, Defendant’s request for an award of costs should be denied, or its

request substantially reduced.

                                                   13
      Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 14 of 15



                                         CONCLUSION

       The Pueblo of Jemez respectfully requests that the Court deny Defendant’s Motion to

Tax Costs or reduce the entire cost bill for the reasons identified above.

                                              Respectfully Submitted,

                                              /s/ Randolph H. Barnhouse
                                              Randolph H. Barnhouse
                                              Tierra Njoni Marks
                                              Barnhouse Keegan Solimon & West LLP
                                              7424 4th Street NW
                                              Los Ranchos de Albuquerque, NM 87107
                                              Phone: (505) 842-6123
                                              Fax: (505) 842-6124
                                              E-mail: dbarnhouse@indiancountrylaw.com
                                                      tmarks@indiancountrylaw.com

                                              Counsel for Plaintiff Pueblo of Jemez




                                                 14
     Case 1:12-cv-00800-JB-JFR Document 417 Filed 10/30/19 Page 15 of 15



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 30, 2019, I caused to be filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:
       Matthew Marinelli, Matthew.Marinelli@usdoj.gov
       Peter Dykema, Peter.Dykema@usdoj.gov
       Jacqueline Leonard, Jacqueline.Leonard@usdoj.gov
       Counsel for Defendant United States

       Kirk R. Allen, kallen@mstlaw.com
       Elizabeth M. Reitzel, ereitzel@mstlaw.com
       Counsel for Defendant-in-Intervention NMGC

/s/ Randolph H. Barnhouse
Randolph H. Barnhouse




                                              15
